In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County *441(Spires, J.), entered May 29, 1998, which, upon the granting of the defendants’ motions to dismiss the complaint at the close of the evidence, is in favor of the defendants and against him, dismissing the complaint.
Ordered that the judgment is affirmed, with one bill of costs.
The Supreme Court properly granted the defendants’ motion to dismiss, as the plaintiff failed to prove that he suffered a serious injury as a matter of law (see, Licari v Elliott, 57 NY2d 230; Grotzer v Levy, 133 AD2d 67; Insurance Law § 5102 [d]). Santucci, J. P., Krausman, Florio and Feuerstein, JJ., concur.